Nd we can DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the claims set filed 5/11/22, it appears that claims 19 and 20 were cancelled as they no longer appeared in the claim set. A note was made in the Final Office Action on 6/7/22 that claims 19 and 20 were considered cancelled and that any new claims applicant wished to add, would need to be numbered starting from claim 21. 
Therefore, on this claim set, it appears, Applicant has “re-added” previously cancelled claims 19 and 20. Because in the Final Office Action dated 6/7/22 they were considered cancelled, claim numbers 19 and 20 remain cancelled claims and  Applicant’s claim 19 and 20 of claim set 7/12/22 are being considered as claims 21 and 22, respectively. So that claims with  numbers 18 and 19 are consider cancelled claims, and being renumbered as new claims 21 and 22 as indicated in this OA as well as in the Index of Claims and 326.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the one or more physiological sensors" in line 1. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if it is referring to the limitation in line 10 of claim 1 “ at least one of a posture orientation sensor, motion sensor or accelerometer” or it is referring to new limitation. The confusion may occur as all sensors are detecting physiological conditions. The applicant is asked to further define the limitation in claim 1, such as “one of one or more physiological sensors” or amend the dependency of claim 4 (claim 4 may be depends on claim 3). For the purpose of examination, the examiner is interpreting the limitation as claim 4 depend on claim 3. 
Claim 15 recites the limitation "the one or more physiological sensors" in line 1. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear if it is referring to the limitation in line 2 of claim 14  or it is referring to new limitation. For the purpose of examination, the examiner will interpret the limitation as claim 15 depends from claim 14. For the purpose of examination, the examiner is interpreting the limitation as claim 15 depend on claim 14.
Claim 16 recites the limitation "a needle detection sensor" in lines 1-2. It is unclear if it is referring to the limitation in line 13 of claim 12  or it is referring to new limitation. For the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in claim 12.
Claim 17 recites the limitation "a medicament detection sensor" in lines 1-2. It is unclear if it is referring to the limitation in line 14 of claim 12 (a flow detection sensor) or it is referring to new limitation. For the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in claim 12.
Claim 22 recites the limitation "a piezoelectric element" in last two lines. It is unclear if it is referring to the limitation in lines 5-6 of claim 20 or it is referring to new limitation. For the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in claim 20, lines 5-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US. 20160331897A1) (“Anand”) in view of Browd et al. (US. 20120302938A1)(“ Browd”).
Re claim 1, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion (¶0089), the medical device comprising: an implantable catheter (102, ¶0105, ¶0009) having a distal end ( close to distal most of  112, Fig. 3c) configured to be positioned within a flow of cerebrospinal fluid of a patient (abstract, ¶0089), a proximal end (close to infusion port 182, ¶0106), and a body (body of 102) defining a lumen extending lengthwise along the implantable catheter configured to enable a flow of medicament from the proximal end to an infusion port (122a/b, Fig. 3A) positioned in proximity to the distal end (Fig. 3c, abstract, ¶0089), the implantable catheter further including a piezoelectric element  (148) positioned in proximity to the infusion port  (Fig. 15) configured to selectively oscillate during medicament administration to improve dispersion of the medicament within the cerebrospinal fluid (vibration, ¶0089, ¶0102,  ¶0115, ¶0122) and further disclose at least one sensors (¶0104, one of plurality sensors108) configured to determine an increased rate of activity of the patient (such as expansion and contraction sensor, ¶0104) wherein activation of the piezoelectric element is timed (¶0102) to correspond with the sensed increased rate of activity of the patient (the reading on 108 will lead to ¶0059, the vibration of the 148 is synchronize with delivery/aspiration and at least one of 108 is measuring), but it fails to specifically disclose that at least one of the sensors is a posture orientation sensor, motion sensor or accelerometer externally worn or carried by the patient configured to determine an increased rate of activity of the patient.
However, Browd discloses an implantable medical catheter with implantable port (100, Figs. 1a-1b) which includes orientation sensor or accelerometer sensor (106 which has106a, 106b, abstract, ¶0038 show that 106a and 106b senses pressure which will determine the patient’s  orientation such as the user is standing, lying..etc. , ¶0040 shows that the system may has an orientation such as angle of repose i.e., standing, lying ..et.) externally worn or carried by the patient (¶0051) and an actuator which can be piezoelectric ( abstract, ¶005, Fig. 5a) which is activated by the sensor (abstract, ¶0041) in the respond in predetermined time (¶0041-¶0042) and at least one of the sensors is a posture orientation sensor, motion sensor or accelerometer externally worn or carried by the patient configured to determine an increased rate of activity of the patient (¶0040, ICP pressure determine the activity standing, laying). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include orientation sensor or accelerometer sensor so that the at least sensor is one of a posture orientation sensor, motion sensor or accelerometer externally worn or carried by the patient is configured to determine an increased rate of activity of the patient as taught by Browd for the purpose of using an art recognized sensors and the controlling the flow rate/ or activating fluid’s component base on the reading of these sensors (Browd, abstract, ¶0041, wherein the system of Anand used for delivery and aspiration ¶0012 and the piezoelectric is used for vibration the fluid, but the system of Browd is used for aspiration and the piezoelectric is used to close/ open the valve. However, the modification is done by specifying type of at least one sensor (rate sensor) of Anand to be orientation sensor/ accelerometer sensor located externally as similar to the one of (rate sensor) Browd which is capable to measure and send the reading to the processor for an action).
Re claim 2, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (¶0089, ¶0102, ¶0057).  
Re claim 3, Anand discloses wherein the medical device further includes one or more physiological sensors (108, ¶104) configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).  
Re claim 4, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104).  
Re claim 5, Anand discloses wherein the proximal end of the implantable catheter is operably coupled to an implantable port (182, ¶0009, ¶0106) configured to subcutaneously receive the medicament (¶0106).  
Re claim 7, Anand discloses wherein medical device further comprises a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0102).  
Re claim 8, Anand discloses further comprising an implantable power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).  
Re claim 10, Anand discloses wherein the body of the implantable catheter further defines one or more electrical conduit lumen extending lengthwise along the implantable catheter (lumen for 150) configured to house the one or more electrical conduit electrically (150) coupling the implantable power source to the piezoelectric element (¶0089, ¶0105, wherein the system is fully implanted).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Kalpin (US. 20100125246A1).
Re claim 6, Anand in view of Browd fails to disclose wherein medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include a needle detection sensor so that the medical device further comprises a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element as taught by Kalpin for the purpose of improving the port for utilizing the sensor for determining the flow rate and status of the flowing and time of flowing (Kalpin, ¶0081, wherein the flowing the fluid time is the same time as the time for time  oscillation of the piezoelectric element, ¶0102 of Anand).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Zhu et al. (US. 20130324892A1) (“Zhu”).
Re claim 9, Anand in view of Browd fails to disclose wherein the implantable power source is configured to be inductively charged through a skin of the patient.  
However, Zhu discloses an implantable medical catheter with implantable port (12 is the catheter  and 14 is the port, Figs. 1-2) and the location in the spinal canal (¶0042) wherein medical device further comprises the implantable power source (¶0029) is configured to be inductively charged through a skin of the patient (¶0029, by the external charger 22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable power source of modified Anand so that the implantable power source is configured to be inductively charged through a skin of the patient as taught by Zhu for the purpose of charging the power without any surgical procedure (Zhu, ¶0029).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Browd and further in view of Brisken (US. 5,931,805).
Re claim 11, Anand in view of Browd fails to disclose wherein the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament. 
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament (Col. 4, lines 17-26).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of modified Anand to include a bending plate so that the piezoelectric element includes a bending plate configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament as taught by Brisken for the purpose of to improve the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
Claims 12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken (US. 5,931,805).
Re claim 12, Anand discloses an medical device (abstract, ¶0009, Figs. 1-3c, the general shape of the distal end of the catheter 102 and Fig. 15 shows the piezoelectric element) configured to improve medicament dispersion within a flow of cerebrospinal fluid of the patient (¶0089), the medical device comprising: an implantable catheter (102) having a distal end (distal most of 112, Fig. 3c) configured to be positioned within the flow of cerebrospinal fluid (abstract, ¶0089), a proximal end, a body defining a lumen configured to enable a flow of medicament to an infusion port positioned in proximity to the distal end (close to infusion port 182, ¶0106), and a piezoelectric element (148) positioned in proximity to the infusion port (122a/b, Fig.3a); and an implantable port (182) in fluid communication with the implantable catheter (¶0009) configured to receive medicament from a medicament source (¶0103 like pump or syringe, ¶0084); wherein the piezoelectric element includes an oscillating surface (surface of 148 that vibrate) capable to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter (¶0089), and  wherein the piezoelectric element is configured to communicate with at least one of a needle detection sensor or a flow detection sensor (at least one of 108 can be measuring the infusion pressure which indirectly senses flow of infusion as the pressure sensor will detect an pressure increasing due to infusion, ¶0120, both at least one sensor of 108 and 148 is in commutation with the controller 104, Fig. 2) to time oscillation of the oscillating surface of the piezoelectric element (¶0089, ¶0102, the flow detection will be used by the controller to regulate (increasing, decreasing) the delivery), but it fails to disclose that the oscillating surface is used to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter and wherein the piezoelectric element is configured to time oscillation of the oscillating surface of the piezoelectric element to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element.
 However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig. 1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or 128) to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter (Col. 4, lines 17-26, the plate as in Fig. 1 and Fig. 9 are outside the catheter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so that piezoelectric element is oscillating to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter as taught by Brisken for the purpose of improving the fluid dispersion and preventing the occluding the lumen  (Brisken, Col. 4, lines 17-26).
As to limitation in claim 12, Anand in view of Brisken is silent as to the specifics of the piezoelectric element is configured to time oscillation of the oscillating surface of the piezoelectric element to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element. The instant disclosure describes the parameter of the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as being merely preferable, and does not describe the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as contributing any unexpected results to the system (see Fig. 5a-6c, ¶0051 of the current application, which describe that the dispersion volume is depended on the frequency of the piezoelectric, see also, Brisken discloses in Col. 3, lines 15-20 can change the frequency of the vibration of piezoelectric).  As such, parameters such as increasing a volume of the dispersion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the increasing a volume of the dispersion of the fluid would be dependent on the actual application of the system and, thus would be a design choice based on the actual application (Note: the sensors 108 (physiological sensor and the infusion pressure sensor) of Anand are used to time the Oscillation see ¶0120, ¶0104).
  Re claim 13, Anand discloses wherein the piezoelectric element is configured to oscillate for a predefined period of time in relation to administration of the medicament (Anand ¶0089, ¶0057).  
Re claim 14, Anand discloses wherein the medical device further includes one or more physiological sensors (another one of 108, ¶104) configured to monitor one or more physiological conditions of the patient to time oscillation of the piezoelectric element to correspond with an inference of heightened cerebrospinal fluid oscillations (¶0104, heart rate).
Re claim 15, Anand discloses wherein the one or more physiological sensors is configured to monitor at least one of a heart rate or respiratory rate of the patient (¶0104, heart rate). 
Re claim 17, Anand discloses wherein the implantable port includes a medicament flow sensor configured to detect a flow of medicament to time oscillation of the piezoelectric element (¶0119, ¶0120, ¶0102).  
Re claim 18, Anand discloses wherein the implantable port includes a power source (¶0089) configured to power the piezoelectric element (¶0105, wherein the system is fully implanted).   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken and further in view of Kalpin (US. 20100125246A1).
Re claim 16, Anand/Brisken fails to disclose wherein the implantable port includes a needle detection sensor configured to detect an insertion of a needle into the implantable port to time oscillation of the piezoelectric element.  
However, Kalpin discloses an implantable medical catheter with implantable port ( 34 is the catheter  and 40 is the port, Figs. 1-2) and the location in the spinal canal (¶0026) wherein medical device further comprises a needle detection sensor (14) configured to detect an insertion of a needle (20)  into the implantable port (40, ¶0081).
Claim 19 ( renumber to 21) is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken (US. 5,931,805) and Zhu et al. (US. 20130324892A1) (“Zhu”).
Re claim 19 (renumber to 21), Anand/Brisken fails to disclose wherein the implantable power source is configured to be inductively charged through a skin of the patient.
However, Zhu discloses an implantable medical catheter with implantable port (12 is the catheter and 14 is the port, Figs. 1-2) and the location in the spinal canal (¶0042) wherein medical device further comprises the implantable power source (¶0029) is configured to be inductively charged through a skin of the patient (¶0029, by the external charger 22).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable power source of Anand in view of Brisken so that the implantable power source is configured to be inductively charged through a skin of the patient as taught by Zhu for the purpose of charging the power without any surgical procedure (Zhu, ¶0029).
Claim 20 (renumber to 22) is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Brisken and further in view of Browd et al. (US. 20120302938A1)(“ Browd”).
Re claim 20 (renumber to 22), Anand discloses a method of improving medicament dispersion (abstract, ¶0089) comprising: administering medicament into a flow of cerebrospinal fluid of a patient (¶0089) via an implantable catheter (102) having a distal end (distal most 112, Fig. 3c)configured to be positioned within the flow of cerebrospinal fluid (¶0009, ¶0089), a proximal end (close to 182, ¶0106), a body (body of 102) defining a lumen ( lumen, Fig. 15) configured to enable a flow of medicament to an infusion port (122/a/b, Fig. 3a) positioned in proximity to the distal end (abstract, ¶0089), and a piezoelectric element positioned in proximity to the infusion port (148); and selectively oscillating a surface of the piezo electric element (surface of 148) to impart fluid motion in the cerebrospinal fluid (¶0089), but it fails to disclose that the surface is used to impart movement of medicament surrounding the implantable catheter to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter and wherein the piezoelectric element is configured to communicate with at least one of a posture orientation sensor, motion sensor or accelerometer externally worn or carried by the patient to time oscillation of the oscillating surface of the piezoelectric element to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element.
However, Brisken discloses a catheter (Fig. 1 or Fig. 9) has a piezoelectric element (Fig.1, 30, Col. 6, lines 10-30, or Fig. 9, 128, 130, Col. 7, lines 50-65) includes a bending plate (34, or128) configured to impart fluid motion in the cerebrospinal fluid and medicament surrounding the implantable catheter during administration of the medicament (Col. 4, lines 17-26).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the piezoelectric element of Anand to include a bending plate so impart movement of medicament surrounding the implantable catheter to encourage dispersion of the medicament beyond a slower moving flow of cerebrospinal fluid within a boundary layer immediately surrounding the implantable catheter as taught by Brisken for the purpose of improving the fluid dispersion and preventing the occluding the lumen (Brisken, Col. 4, lines 17-26).
However, Browd discloses an implantable medical catheter with implantable port (100, Figs. 1-2) which includes orientation sensor or accelerometer sensor (106, abstract, ¶0040) externally worn or carried by the patient (¶0051) and an actuator which can be piezoelectric ( abstract, ¶005, Fig. 5a) which is activated by the sensor (abstract, ¶0041) in the respond in predetermined time (¶0041-¶0042). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify implantable port of Anand to include orientation sensor or accelerometer sensor so that the at least sensor is one of a posture orientation sensor, motion sensor or accelerometer externally worn or carried by the patient as taught by Browd for the purpose of using an art recognized sensors and the controlling the flow rate/ or activating fluid’s component base on the reading of these sensors (Browd, abstract, ¶0041, wherein the system of Anand used for delivery and aspiration ¶0012 and the piezoelectric is used for vibration the fluid, but the system of Browd is used for aspiration and the piezoelectric is used to close/ open the valve. However, the modification is done by specifying type of at least one sensor (rate sensor) of Anand to be orientation sensor/ accelerometer sensor located externally as similar to the one of (rate sensor) Browd which is capable to measure and send the reading to the processor for an action).
As to limitation in claim 20 Anand in view of Brisken is silent as to the specifics of the piezoelectric element is configured to time oscillation of the oscillating surface of the piezoelectric element to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element. The instant disclosure describes the parameter of the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as being merely preferable, and does not describe the number of increasing a volume of the dispersion of the medicament compare to that of an implantable catheter without a piezoelectric element as contributing any unexpected results to the system (see Fig. 5a-6c, ¶0051 of the current application, which describe that the dispersion volume is depended on the frequency of the piezoelectric, see also, Brisken discloses in Col. 3, lines 15-20 can change the frequency of the vibration of piezoelectric).  As such, parameters such as increasing a volume of the dispersion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the increasing a volume of the dispersion of the fluid would be dependent on the actual application of the system and, thus would be a design choice based on the actual application (Note: the sensors 108 (physiological sensor and the infusion pressure sensor) of Anand are used to time the Oscillation see ¶0120, ¶0104).
Response to Arguments
Applicant’s arguments, see remark, filed 7/12/2022, with respect to claim(s) 1, 12, 20 and have been fully considered and are not persuasive. 
The argument in page 10 with regards to claims 1, 12 and 20 that Anand in view of other refences such as Brisken and/or Browd fails to disclose the limitation with regards to “at least one of a posture orientation sensor, motion sensor or accelerometer configured to determine an increased rate of activity of the patient”. This is found not persuasive as Browd discloses an orientation sensor or accelerometer sensor (106, abstract, ¶0038 show that 106a and 106b measures the pressure in the ICP and determine the posture orientation such as user is standing, laying as and ¶0040 show that may include posture orientation sensor that sense the patient orientation or angle of repose such as standing, lying ..etc. ) externally worn or carried by the patient (¶0051) and determine increasing activities rate (ICP, pressure as laying then standing ..etc. ¶0040). 
Applicant  argues with regards to limitation in claims 1, 20 “wherein the piezoelectric element is configured to time oscillation of the oscillating surface of the piezoelectric element to increase a volume of the dispersion of the medicament by about twenty times that of an implantable catheter without a piezoelectric element”. This is found not persuasive. In Fig. 5a-6c, ¶0051 of the current application, which describe that the dispersion volume is depended on the frequency of the piezoelectric (20kHz to 60kHz) and Brisken discloses in Col. 3, lines 15-20 can change the frequency of the vibration of piezoelectric (1kHz to 30kHz). So changing the frequency or choosing the frequency of the piezoelectric to have best dispersion of the medicament (such twenty time with piezoelectric) so the limitation as dispersion volume can be achieved by with regards to increasing the frequencies and the device of  Brisken. Note: the applicant is asked to further define the device such as relate the dispersion of the fluid to a frequency of piezoelectric which are out of the range of Brisken’s device.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783             

/Lauren P Farrar/Primary Examiner, Art Unit 3783